H. Brown, J.,
concurring. I concur in the syllabus, judgment, and opinion of the majority. I write separately to join my colleague Justice Resnick in calling upon the General Assembly to review and clarify public policy with regard to the law pertaining to uninsured and underinsured motorist coverage. The legislature may want to reexamine the phrase “legally entitled to recover” in light of our decision today.
This court has recently wrestled with several difficult issues stemming from this area of the law.4 Nonetheless, some uncertainty continues to plague our interpretation of the relevant statutes.

 In addition to the case now before us, see, e.g., Cincinnati Ins. Co. v. Phillips (1990), 52 Ohio St. 3d 162, 556 N.E. 2d 1150, reversing (1989), 44 Ohio St. 3d 163, 541 N.E. 2d 1050 (application of per-person liability limits to wrongful death claims); State Farm Mut. Ins. Co. v. Blevins (1990), 49 Ohio St. 3d 165, 551 N.E. 2d 955 (recovery of punitive damages under uninsured motorist coverage).